PARDEE, Circuit Judge.
I concur with the court in 'the foregoing opinion, but think that the issue presented in the answer of fellow servant negligence should have been passed upon.
The trial judge instructed the jury that plaintiff was not a fellow servant with the employes of the defendant who were concerned in bringing about the condition of the boat when the plaintiff was injured, to which exception was made, and it is here presented by bill of exceptions. It was shown on the trial that Menge had been in the employ of Elder Dempster & Co. as a watchman for a period of about three months before the accident, and was so employed on the night of the accident; that when he reported for duty to Wilt, foreman or roundsman of watchmen, employed by defendant, on the evening of Sunday, September 8, 1901, he was told to go up to the launch of Elder Dempster & Co.', lying up at Walnut street and the river, Wilt saying to him: “They want you up there, the launch is leaking” — and that he would find a man up there. The man in charge of the Edco, who gave plaintiff instructions as to bailing out the boat, was one Vogt, who, while registered as the master of the launch, performed the duties of deckhand and watchman, and was employed by defendant. He had during Sunday been watching the Edco and bailing her out just as Menge was told to do during the night. The Edco was a gasoline launch, and was used by Elder Dempster & Co. for the purpose of its business. When in use Capt. Treleaven, the outdoor representative of defendant, was captain, and George Brewster was engineer, and Vogt the deckhand. Neither Treleaven nor Brewster had been on the boat since the Saturday preceding the accident, which happened about 5 o’clock on the morning of Monday, September.9, 1901. If there was gasoline in the cabin of the launch where Menge was-working, it can be accounted for only upon the theory that gasoline leaked during the night out of the pipe supplying the port engine with gasoline from the tank underneath the forward deck. This pipe was disconnected from the port engine, and was turned up at the end, and a piece of waste had been put in the end as a stopper. The valve which releases the oil from the supply tank had been opened by Vogt to get a small quantity of gasoline to clean his trousers between 1 and 2 o’clock in the afternoon before the arrival of Menge, and, as Vogt testifies, the valve was again tightly closed by him. This leakage, if there was any, must have, under the evidence, been caused by the failure of Vogt to close the valve tight enough to prevent the leakage of oil, or to put back the waste as he found it. If the evidence establishes-*347that the leakage was so caused then the presence of gasoline oil and vapor was due to the negligence oí \ogt, who was a fellow servant with Menge, and no recovery can be, had against the common master for plaintiffs injuries, because such act was an act of administration in using the property, and not a failure of duty of the master in furnishing a safe place. Kinnear Co. v. Carlisle, 152 Fed. 937, 82 C. C. A. 81; also American Bridge Co. v. Seeds, 144 Fed. 605, 75 C. C. A. 407, 11 L. R. A. (N. S.) 1041; Armour v. Russell, 144 Fed. 614, 75 C. C. A. 416, 6 L. R. A. (N. S.) 602.
The judge adds to the bill of exceptions a per curiam, as follows:
“That plaintiff was a more watchman, employed by defendant's agent to watch the launch. It was defendant’s absolute duty, through its agents, to Inform the plaintiff of the dangers incident to the situation in which he was employed to watch. If the plaintiff was injured through some danger of the situation of which he should have a warning, the defendant cannot escape liability by alleging that, in any event, the plaintiff was a fellow servant with those who employed him and assigned him to the dangerous situation. I left' it to the jury to decide whether the situation was dangerous, and required that plaintiff should be warned of the danger.”
The theory of the defense was — and under the evidence it is very plausible — that, if the place was dangerous, it was made so by the negligence of Vogt, a fellow servant of Menge, and wholly without the knowledge of the plaintiff in error, who was neither informed nor had time and opportunity to inspect in person or by deputy By this instruction the judge took from the jury the right to determine whether the condition of the boat was brought about by the negligence of Vogt and whether Vogt and Menge were fellow servants. In my opinion the jury should have been instructed to determine these facts from the evidence, and, if they found that Menge and Vogt were fellow servants, and that the condition of the boat was brought about by Vogt, then that Menge could not recover.